Citation Nr: 0302772	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-15 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.

(The issue of entitlement to service connection for residuals 
of a left ankle injury will be the subject of a future Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In April 2000 and March 2001 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

Although the veteran initially requested a video conference 
hearing on his VA Form 9, submitted in July 1999, the 
evidence indicates he requested a Travel Board hearing be 
rescheduled.  He subsequently failed to report to the 
rescheduled hearing.  He has not provided any statement 
regarding his failure to report to the hearing and has not 
requested another hearing be scheduled.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a left 
ankle injury pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

There is no competent evidence of record linking residuals of 
a right shoulder strain to the veteran's service or any 
incident therein.




CONCLUSION OF LAW

Residuals of right shoulder strain were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in August 1998, March 1999 and May 2001 that VA 
would obtain all relevant evidence in the custody of VA . He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).  The claimant was notified of the need 
for a VA examination, and one was accorded him.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2002).  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  In this 
regard, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Although the veteran's service medical records show treatment 
for a left shoulder injury, there is no evidence of any right 
shoulder complaints, findings, treatment or diagnoses.  The 
veteran, in a February 1987 signed statement, indicated that 
he did not wish to have a separation medical examination.

A July 1998 private physician's examination report shows the 
veteran gave a history of a right shoulder fracture.  He 
denied any current complaints or symptoms and the physical 
examination was normal.  

Private treatment records reveal no relevant right shoulder 
complaints. 

The veteran's wife, in a July 1999 statement, indicated that 
he had pain in his shoulders.  He soaked in warm water, used 
a heating pad and took Tylenol during the day for his pain.  
Changes in the weather made his pain more severe.

During his February 2002 VA orthopedic compensation 
examination, the veteran gave a twelve-year history of a 
right shoulder condition.  In reviewing his service medical 
records, the examiner incorrectly identified treatment 
records for a left shoulder injury as evidence of a prior 
right shoulder injury.  He then opined that it was at least 
as likely as not that the currently diagnosed residuals of a 
right shoulder strain were related to an inservice injury.  
In a July 2002 addendum, the physician again reviewed the 
evidence and noted that there was no evidence of an inservice 
right shoulder injury and opined that the current right 
shoulder disability was not due to any injury during service.

Analysis

The veteran alleges that his current right shoulder 
disability is residual of an inservice right shoulder injury.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that currently 
diagnosed residuals of a right shoulder strain are directly 
related to the appellant's active service or any incident 
therein.  Although the evidence shows that he currently has a 
right shoulder condition, there is no competent medical 
evidence etiologically linking it to his service, or any 
incident.  In fact, the February 2002 VA examiner, after 
thoroughly reviewing the veteran's claims file, particularly 
the service medical records, opined that his current right 
shoulder condition was unrelated to his service.  Although 
the veteran asserts he currently has a right shoulder 
condition as a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board concludes that 
the veteran's current right shoulder condition was not 
incurred in or aggravated during active service.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
residuals of a right shoulder injury must be denied.  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

